IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                January 23, 2009
                                No. 07-11114
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CHRISTOPHER WILLIAMS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 4:07-CR-54-ALL


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Following a jury trial, Christopher Williams was convicted of possessing,
on March 5, 2007, more than five grams of crack cocaine, in violation of 21
U.S.C. § 844; possessing, on March 27, 2007, with the intent to distribute more
than five grams of crack cocaine, in violation of 21 U.S.C. § 841; possessing a
firearm in connection with the drug-trafficking offense on March 27, 2007, in
violation of 18 U.S.C. § 924(c); and being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g). He was sentenced to a total of 465 months of

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-11114

imprisonment. He now appeals the conviction for simple possession on March
5, 2007, arguing that the district court erred in denying his motion to suppress
the fruits of the warrantless search of his vehicle on that date because the officer
lacked probable cause for the initial stop.
      “The standard of review for a motion to suppress based on live testimony
at a suppression hearing is to accept the trial court’s factual findings unless
clearly erroneous or influenced by an incorrect view of the law.” United States
v. Outlaw, 319 F.3d 701, 704 (5th Cir. 2003) (internal quotation marks and
citation omitted). “Questions of law are reviewed de novo, as are the district
court’s ultimate conclusions of Fourth Amendment reasonableness.” United
States v. Vasquez, 298 F.3d 354, 356 (5th Cir. 2002) (citations omitted).
      The Fourth Amendment permits police officers to “stop and briefly detain
an individual for investigative purposes if they have reasonable suspicion that
criminal activity is afoot.” Goodson v. City of Corpus Christi, 202 F.3d 730, 736
(5th Cir. 2000). A decision to stop an automobile is reasonable when the officer
has probable cause to believe that a traffic violation has occurred. Whren v.
United States, 517 U.S. 806, 810 (1996). However, the legal justification for the
stop must be objectively grounded. United States v. Lopez-Valdez, 178 F.3d 282,
288 (5th Cir. 1999). If the supposed traffic violation that formed the basis for a
stop was in fact not a violation of state law, there is no objective basis for
probable cause justifying the stop. United States v. Miller, 146 F.3d 274, 279
(5th Cir. 1998).
      Williams contends that there was no objective basis for probable cause
justifying the stop in his case because there was no traffic violation under TEX.
TRANSP. CODE § 502.409 (Vernon 2006). He urges that the statute does not
criminalize obstructed plates per se but requires some affirmative action on the
part of the driver of a vehicle, i.e. the knowing attachment or display of a
covering that obscures the numbers on a license plate. Williams reasons that,
because there was no evidence that he created or was even aware of the

                                         2
                                  No. 07-11114

obstruction on his sister’s car, there was no traffic violation, and the stop of his
vehicle was unwarranted.
      The district court did not err in determining that Officer Alaniz had
probable cause for the traffic stop in this case because Williams violated
§ 502.409 by driving a vehicle displaying a covering (a broken piece of trunk
trim) that obstructed the license plate numbers, despite the absence of any
evidence that Williams personally attached the obstruction. The plain language
of the statute shows that a violation occurs if the offender either “attaches to or
displays on a motor vehicle” the license plate obstruction, listing the verbs
“attach” and “display” in the alternative. The Oxford English Dictionary defines
the verb “display” as “[t]o open up or expose to view, exhibit to the eyes, show.”
Oxford English Dictionary (2nd Ed. 1989). Thus, no evidence of the driver’s
intentional act, beyond driving a car with a displayed obstruction to the license
plate, is required. See United States v. Contreras-Trevino, 448 F.3d 821, 822-23
(5th Cir. 2006) (finding a violation of §502.409 despite the fact that the plastic
license plate frame which caused the obstruction had been attached by the car
dealer, not the driver of the vehicle). Because it is undisputed that the hanging
trunk trim obscured the license plate on the car Williams was driving, Officer
Alaniz’s initial stop of the vehicle was validated by probable cause to suspect
that Williams had committed a traffic violation under § 502.409. See Whren, 517
U.S. at 810; Miller, 146 F.3d at 279. Accordingly, the district court did not err
in denying the motion to suppress.
      AFFIRMED.




                                         3